1    Christopher K. Leung (SBN 210325)
     Pollock Cohen LLP
2    60 Broad St., 24th Fl.
     New York, NY 10004
3    Tel.: (212) 337-5361
     Fax.: (347) 696-1227
4    Chris@PollockCohen.com
5    Counsel for Plaintiffs African American Tobacco
     Control Leadership Council, Action on Smoking and
6    Health, American Medical Association, and
     National Medical Association
7
8                                  UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11                                                     )
     AFRICAN AMERICAN TOBACCO                          )     Case No.: 4:20-cv-4012-KAW
12
     CONTROL LEADERSHIP COUNCIL,                       )
13   ACTION ON SMOKING AND HEALTH, )                         [PROPOSED] OPRDER GRANTING
     AMERICAN MEDICAL ASSOCIATION, )                         PUBLIC HEALTH LAW CENTER’S
14   and NATIONAL MEDICAL                              )     MOTION FOR LEAVE TO FILE
     ASSOCIATION,                                      )     AMICUS CURIAE BRIEF
15
                                                       )
16           Plaintiffs,                               )
                                                       )
17           vs.                                       )
                                                       )
18
     U.S. DEPARTMENT OF HEALTH AND )
19   HUMAN SERVICES; XAVIER BECERRA, )
     in his official capacity as Secretary of the U.S. )
20   Department of Health and Human Services; )
     U.S. FOOD AND DRUG                                )
21   ADMINISTRATION; JANET                             )
22   WOODCOCK, in her official capacity as             )
     Acting Commissioner of the U.S. Food and          )
23   Drug Administration; CENTER FOR                   )
     TOBACCO PRODUCTS; MITCH                           )
24   ZELLER in his official capacity as the Center )
25   for Tobacco Products, Director,                   )
                                                       )
26           Defendants.                               )
                                                       )
27
28
     Proposed Order Granting Public Health Law Center Motion for Leave to File Amicus Curiae Brief
     Case No.: 4:20-cv-4012-KAW
1            Upon the consideration of the Public Health Law Center’s Motion for Administrative
2    Relief for Leave to File Amicus Curiae Brief, the parties’ filings, and the entire record, it is hereby
3            ORDERED that the Center’s Motion is GRANTED.
4
5    Dated: __________________, 2021                         __________________________________
6                                                            Hon. Kandis A. Westmore
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         1
     Pls.’ Mot. For Summ. J.
     Case No.: 4:20-cv-4012-KAW
